  Case 2:18-cv-00082-D-BR Document 21 Filed 01/15/19                     Page 1 of 7 PageID 77


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                 AMARILLO DIVISION

DARRELL KIMBROUGH, MSN, FNP-C ,                        §
MARY BENARD, MSN, FNP-C and                            §
TINA SPOHN-LEDFORD, MSN, FNP-C                         §
                                                       §
         Plaintiffs,                                   §
                                                       §
vs.                                                    §       CIVIL NO. 2:18-CV-00082-D
                                                       §
NAEEM KAHN, M.D. and                                   §
AMARILLO URGENT CARE, LLC                              §
                                                       §
         Defendants.                                   §

  FIRST AMENDED MOTION TO WITHDRAW AS COUNSEL FOR DEFENDANTS
          DR. NAEEM KHAN, M.D. AND AMARILLO URGENT CARE
                   AND MEMORANDUM IN SUPPORT

Pursuant to Local Rule 83.12 BRYAN OWENS (“Movant”) hereby moves this Court for an Order

permitting him to withdraw his representation of Defendants Naeem Khan, M.D. and Amarillo

Urgent Care. Movant states the following grounds in support of this Motion.



      1. Movant has provided Defendants by email and certified U.S. Mail Movant’s Notice of

         Termination, pursuant to Movant’s ethical obligations. The address for both defendants is

         as follows:

                        Amarillo Urgent Care           Dr. Naeem Khan
                        1915 Coulter Rd.               1915 Coulter Rd.
                        Amarillo, TX 79106             Amarillo, TX 79106
                        806-939-3726                   806-939-3726


      2. Movant and Defendants have reached an insurmountable impasse regarding strategic

         decisions for the defense of this matter and how to further proceed in this litigation.
Case 2:18-cv-00082-D-BR Document 21 Filed 01/15/19                Page 2 of 7 PageID 78


 3. No attorney is to be substituted at this time. A copy of this Motion has been served on

    Defendants by email. Movant requests a hearing in the event this Court insists on

    Defendant’s signature. Defendants did not respond to Movant’s request for signature.



 4. Movant’s withdrawal will not cause any prejudice or delay in this case. Movant has notified

    defendants of the grounds for withdrawal by both email and certified U.S. Mail. Movant

    has provided to Defendants the names and phone numbers of numerous attorneys in the

    Amarillo area whose websites state they represent clients in employment-related litigation.



 5. Motion to Consolidate and the parties’ Joint Motion to Stay Scheduling Deadlines, both

    filed Julys 29, 2018. Out of an abundance of caution, the parties submit this proposed

    scheduling order to comply with the Court’s June 22nd Order.




 6. The Court’s scheduling Order is as follows:


        a. Pretrial Materials due by 2/1/2019 by parties opposing affirmative relief.

        b. Amended Pleadings due by 8/12/2019.


        c. Discovery due by 5/13/2019.


        d. Motions for summary judgment due by 7/12/2019.


        e. All other motions except motions in limine due by 10/1/2019.


        f. Rule 26(a)(3) disclosures due by 10/9/2019.
Case 2:18-cv-00082-D-BR Document 21 Filed 01/15/19                 Page 3 of 7 PageID 79


 7. Repeated demands that failure to comply and insist upon such course of conduct will result

    in Movant’s withdrawal.



 8. Local Rule 83.12 is entitled Withdrawal of Attorney, and reads as follows:

      Except as provided in subsection (b) or (c) of this rule, an attorney desiring to

      withdraw in any case must file a motion to withdraw. This motion must, in

      addition to the matters required by LR 7.1, specify the reasons requiring

      withdrawal and provide the name and address of the succeeding attorney. If the

      succeeding attorney is not known, the motion must set forth the name, address,

      and telephone number of the client and either bear the client’s signature

      approving withdrawal or state specifically why, after due diligence, the attorney

      was unable to obtain the client’s signature.



 9. Movant represents that circumstances exist which provide Movant with sufficient grounds

    for withdrawal, as supplied by Rule 1.15.(b) of the Texas Rule of Disciplinary Rules of

    Professional Conduct as follows:

        a. Withdrawal can be accomplished without material adverse effect on the

            interests of the client. Movant has provided Defendants with the names of multiple

            lawyers in Amarillo who handle employment litigation. Further, Movant has

            Answered Plaintiffs’ Complaints; has worked with Plaintiffs’ counsel on

            scheduling orders; has obtained an extension of time for Defendants to respond to

            Plaintiffs’ discovery requests; and has served discovery requests upon Plaintiffs.
Case 2:18-cv-00082-D-BR Document 21 Filed 01/15/19                 Page 4 of 7 PageID 80


          There are no immediate scheduled deadlines looming; Defendants have ample time

          to secure subsequent counsel who can address remaining deadlines.



       b. Defendants will not be prejudiced: Movant has reached an agreement with

          Plaintiffs’ counsel to extend the deadline to designate expert witnesses from

          February 1, 2019 to March 1, 2019. Further, Plaintiffs have not designated an

          expert, and Movant did not intend to employ the services of any expert witnesses.


       c. Defendants insist upon pursuing an objective that the lawyer considers

          repugnant or imprudent or with which the lawyer has fundamental

          disagreement. Defendants have insisted on a specific litigation strategy which

          Movant deems completely inappropriate to this specific litigation. While the

          strategy may be justified in other litigation, Movant firmly believes that in this case

          this strategy would result in the imposition of attorney fees payable by Defendants

          to Plaintiff, and would result in sanctions imposed upon Movant. Movant has

          repeatedly advised Defendants of this opinion, yet Defendants persist in their

          demand that Movant pursue this strategy. Defendants are convinced their strategy

          is the correct strategy and have on multiple occasions expressed their belief that

          they can convince another lawyer to pursue this strategy. Recently Defendants told

          Movant they would comply with their discovery obligations only if Movant agrees

          to pursue this strategy.



       d. The representation will result in an unreasonable financial burden on the

          lawyer and has been rendered unreasonably difficult by the client. Defendants
Case 2:18-cv-00082-D-BR Document 21 Filed 01/15/19              Page 5 of 7 PageID 81


          demand that Movant pursue the above-referenced strategy place Movant at risk of

          sanction. Movant represents that this is an unreasonable financial burden.

          Defendants insistence requires Movant to expend significantly increased time and

          resources to this litigation over and above that to which Movant agreed with

          Defendants at the outset of representation. Defendant’s insistence on this strategy

          has resulted in their avoidance and neglect of Defendants’ other litigation

          obligations, namely response to Plaintiffs discovery requests. Further, defendants

          unreasonable refusal to cooperate with their discovery obligations subjects Movant

          to sanction by the Court.



       e. Other good cause for withdrawal exists. Defendants have wholly shirked their

          obligation to cooperate in the discovery process. Defendants’ continually object to

          providing discovery, claiming the above-referenced strategy obviates their

          obligation to cooperate. Since July, Movant has on multiple occasions asked

          Defendants for documents responsive to Plaintiffs requests. Each time, Defendants

          have responded with the identical production which is incomplete and non-

          responsive to what Movant believes are reasonable discovery requests. Movant

          firmly believes that Defendants will not provide responsive discovery.


          Despite Movant’s explicit instructions, Defendants failed to answer even one of the

          ten interrogatories propounded by Plaintiffs. Defendants provided documents

          responsive to six requests for production and wholly ignored the other 19. When

          Movant requested they respond to these requests, Defendants refused for various

          non-sensical reasons. Counsel for Plaintiffs have on numerous occasions expressed
  Case 2:18-cv-00082-D-BR Document 21 Filed 01/15/19                    Page 6 of 7 PageID 82


                their grave concerns with Defendants response to their discovery requests.

                Defendants willful failure to comply with their discovery obligations subjects

                Movant to sanction by the Court.



    10. Movant represents that the above described circumstances render wholly untenable any

        further representation by Movant. Defendant has threatened Movant in an email by the

        following: “We will ask the federal district Judge to send a US Marshall to lock your ass

        up…” There exists a sense of distrust between Movant and Defendants which has

        resulted in a total break-down in the attorney-client relationship.



    11. Regarding the conference with Plaintiffs’ counsel, although opposing Counsel has

        opposing counsel “expressed reluctance to agree to withdrawal in the absence of

        Defendants’ retention of substitute counsel,” Movant has provided Defendants with the

        name of multiple attorneys who represent Defendants in FLSA claims. All of these

        attorneys are in Amarillo which will facilitate representation. Plaintiffs’ counsel has

        expressed willingness to discuss settlement directly with Defendants should this Motion

        be granted.



    12. This Motion is not filed for delay, but that justice be done.



WHEREFORE, Movant respectfully request that the Court enter an Order allowing Movant to

withdraw from the above-styled cause, and for such other and further relief to which Movant may

be justly entitled.
  Case 2:18-cv-00082-D-BR Document 21 Filed 01/15/19                    Page 7 of 7 PageID 83




                                                      RESPECTFULLY SUBMITTED,

                                                      /s/ Bryan Owens
                                                      Bryan Patrick Owens
                                                      Texas State Bar Number 24049229
                                                      PO Box 1264
                                                      Longview, TX 75606
                                                      903-424-8937
                                                      Email: bryan@owenscriminaldefense.com
                                                      Attorney for Defendants.


                              CERTIFICATE OF CONFERENCE

On the 14th day of January 2019, the undersigned counsel conferred with opposing counsel
concerning the relief sought in this Motion, and opposing counsel “expressed reluctance to agree
to withdrawal in the absence of Defendants’ retention of substitute counsel.”

                                                      /s/ Bryan Owens




                                 CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing has been served January 13, 2019, to all counsel
of record via the Court’s ECF system. The foregoing was also sent via e-mail:

               Elizabeth A. Chermel, SBN 24064027
               bchermel@mhba.com
               2515 McKinney Avenue, Suite 900
               Dallas, Texas 75201
               Phone: 214-754-0040
               Fax: 214-754-0043

Further, the Motion was emailed to defendants at crisauc@yahoo.com and mailed to both
defendants by postage-prepaid U.S. Mail at the following address:

               1915 Coulter Rd.
               Amarillo, TX 79106

                                                      /s/ Bryan Owens
